 CARPENTERS,LOCAL 433United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO, Local No. 433andLippertBrick Contracting, Inc. Case 14-CC-771March 8, 1973DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn September 28, 1972, Administrative Law JudgeThomas S. Wilson issued the attached Decision,recommending that the complaint be dismissed.Thereafter, the General Counsel and the ChargingParty filed exceptions and supporting briefs, and theRespondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge tothe extent that they are consistent herewith.The Administrative Law Judge found that Respon-dent Carpenters did not violate Section 8(b)(4)(B) ofthe Act when it engaged in a strike against Bauer, thegeneral contractor on a jobsite where its employeesand those of Lippert, a subcontractor, were em-ployed. The Administrative Law Judge based thisconclusion on a finding that the Respondent's strikeagainst Bauer was a primary one for the reason thatitwas seeking to preserve, and was protesting thesubcontracting toLippertof,work which was"clearly claimable" under its contract with Bauer.We find merit in the General Counsel's exceptions tothe recommended dismissal of the complaint.Bauer has a collective-bargaining contract with theCarpenters covering its carpenters.' This contractcontains the subcontracting provision quoted in themargin2 and Bauer had, prior to the events herein,subcontracted unit work to subcontractors whoemployed carpenters without protest by the Carpen-ters. In February 1972, Bauer began work as thegeneral contractor to add five additional floors to theiArt I, sec 3, of the contract providesOccupational Scope This Agreement covers all work of all branches ofthe trade(as set forth in the Constitution) of the United Brotherhood ofCarpenters and Joiners of America,as the same has been interpretedfrom time to time The trade Autonomy of the United Brotherhood ofCarpenters and Joiners of America includes, but is not limited to, themilling fashioning,joining, assembling,erecting,fastening or disman-tlingofallmaterialsofwood, plastic,metal, fiber, cork andcomposition,and all substituting materialszArt VIII,sec 4,of the contract,not referred to by the AdministrativeLaw Judge, providesSubcontracting-Unit Work297St.ElizabethHospital inBelleville,Illinois.InMarch, it subcontracted to Lippert all the masonrywork on this project. Lippert employed bricklayers tolay the haydite blocks.3During April, Al Kraft, business representative ofthe Carpenters asked Wolf, Bauer's superintendent,ifLippert intended to hire carpenters to lay thehaydite blocks.Wolf replied that Bauer had nocontrol over who was going to do this work becauseithad been subcontracted to Lippert and suggestedthat Kraft find out from Lippert if Lippert intendedto use carpenters.On May 24, 1972, after the temporary plywooddeck for the initial floor of the addition to thehospitalhad been completed and whileBauer'scarpenters were laying out the deck for the position-ing of the haydite blocks, which were being laid byLippert's bricklayers, Hassenbrock, the Respondent'sjob steward, told Wolf that the carpenters would notwork on the same deck with the bricklayers becausethey were doing work that belonged to the carpen-ters.Wolf immediately informed Ken Lippert, whowas supervising the laying of the blocks, that therewas trouble and that he should talk to Hassenbrock.When Ken Lippert inquired as to the trouble,Hassenbrock answered that Kraft had told him thatthe carpenters were not allowed to work with thebricklayers because the laying of haydite blocks wasthe carpenters'work.Upon receivingassurancesfrom Hassenbrock that the carpenters were refusingto do any of the layout work, Ken Lippert said,"Well, that isfine. . . we will do it all." Soonthereafter,Wolf asked Hassenbrock if the carpenterswould work on other areas of the project and thelatter said that they would. At noon, however,Hassenbrock went toBauer's project office and toldWolf that the carpenters would not work on the deckwith the bricklayers.Ken Lippert came into theofficeand, upon being told by Wolf that thecarpenters were going to walk off the job, askedHassenbrock what was going on. According to KenLippert,hewas told by Hassenbrock that he,Hassenbrock, "felt that this haydite block was hiswork and the other carpenters kind of said theyThe territorial and occupational jurisdiction of the Union,as stated inthisAgreement, shall berecognized to the end that the EMPLOYERshall not subcontract or contract out such work nor utilize on the jobsite the services of any other person,company, or concern to performsuch work that does not observe the same wages, fringe benefits,hours,and conditions of employment as enjoyed by the employeescovered bythis Agreement3The specifications in the subcontract to Lippert provided that the fillertile used in the construction of concrete floors be made of either lightweightconcrete blocks, such as hayditeblocks, or claytile, also referred to as redtile, and Lippert decided upon haydite blocks202 NLRB No. 47 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreed with that and that they were going to go offthe job until we gave it to them."4 Lippert did notreassign the work and nine of Bauer's carpenterswalked off the job. On May 25, 1972, Lippert filedunfair labor practice charges alleging that Respon-dent had violated Section 8(b)(4)(B) and (D) of theAct.5 The carpenters returned to work on June 1,1972.While we agree with the Administrative Law Judgethat the Respondent induced and encouraged thecarpenters employed by Bauer to go on strike, we donot agree with his conclusion that the strike wasprimary and permissible because its object was toprotest Bauer's subcontracting of unit work which itviewed as "clearly claimable" under its contract withBauer. On the basis of the facts recited above, we areconvinced that, though the strike was directedagainst Bauer, the Carpenters was not in any realdispute with Bauer over its subcontracting action,butwas primarily concerned with the fact thatLippert had decided to hire bricklayers rather thancarpenters for the laying of haydite blocks. Thus, thecontract between the Carpenters and Bauer, evenassuming that the laying of haydite blocks wascovered thereby, contained no prohibition againstthe subcontracting of unit work. Indeed, it wassanctioned by the contract and Bauer had subcon-tracted unit work on the instant project withoutprotestby the Carpenters. On those occasions,however, as explained by Business RepresentativeKraft,no problems were presented because thesubcontractors employed carpenters for the perform-ance of the work, whereas Lippert did not. That thisis the critical difference as viewed by the Carpentersin the subcontracting situations of unit work, but ofno significance under the Bauer-Carpenters contract,isunderscored by the fact that, when Bauer subcon-tracted the work herein, Kraft's concern as expressedtoWolf was whether Lippert intended to hirecarpenters to do this work. Thereafter, the Carpen-ters requested such work from Lippert, threatened tostrike unless carpenters got it, and then, when thework was not forthcoming, called the strike againstBauer.It thus appears to us that the Respondent hasembroiled Bauer in a primary dispute it had withLippert, the object of the strike being to exertpressureon Bauer to compel Lippert to hire4Also not mentioned by the Administrative Law Judge is this testimonyby Lippert However,it is neither denied nor contradicted and no reasonappears for not fully crediting it5On this date,the Board is issuing its Decision and Determination ofDispute inCase 14-CD-428, involvingthe same parties and the samedisputed work.United Brotherhood of Carpenters and Joiners of America,AFL-CIO, Local No 433 (Lippert Brick Contracting, Inc),202 NLRB No46Upon finding probable cause that theRespondent herein violated Sec8(b)(4)(D)of the Act,the Board is awarding the laying of the haydite blockscarpenters or to cancel its subcontract with Lippert.By striking Bauer for such an unlawful object, wefind that the Respondent has violated Section8(b)(4)(i) and (ii)(B) of the Act .6The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) oftheAct.Having found that the Respondent hasengaged in unfair labor practices in violation of theAct, we shall issue an Order designed to effectuatethe policies of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO, Local No. 433, its officers,agents, and representatives, shall:1.Cease and desist from engaging in, or inducingor encouraging any individual employed by BauerBrothersConstruction Co., Inc., or by any otherperson engaged in commerce or an industry affectingcommerce, to engage in, a strike or a refusal in thecourse of his employment to perform any services;and from threatening, coercing, or restraining theabove-named employer or any other person where, ineither case, an object thereof is to force or require theabove-named employer or any other person to ceasedoing business with Lippert Brick Contracting, Inc.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Post at its business offices andmeeting hallscopies of the attached notice marked "Appendix." 7Copies of said notice, on forms provided by theRegional Director for Region 14, after being dulysignedby Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to members are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(b) Furnish said Regional Director for Region 14signed copies of the aforesaid notice for posting bythe above-named companies, these companies will-ing, at places where they customarily post notices totheir employees.to the bricklayersemployed by Lippertwho are members of the Bricklayers.6 SeeLocalNo 825,InternationalUnionof OperatingEngineers,AFL-CIO (Burns&Roe, Inc),162 NLRB 1617,1620-22, affd.400 U.S.2977In the event that this Order is enforced by a Judgment of a UnitedStates Courtof Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board" shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNationalLaborRelations Board." CARPENTERS, LOCAL 433-299(c)Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT engage in a strike, or induce orencourage any individual employed by BauerBrothersConstruction Co., Inc., or any otherperson engaged in commerce, or in an industryaffecting commerce, to engage in a strike or arefusal in the course of his employment toperform any services; nor will we threaten,coerce, or restrain the above-named employer, orany other person, where in either case, an objectthereof is to force or require the above-namedemployer, or any other person, to cease doingbusinesswith Lippert Brick Contracting, Inc.UNITEDBROTHERHOODOF CARPENTERS ANDJOINERS OF AMERICA,AFL-CIO,LOCAL No. 433(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.Thisnotice must remain posted for 60 consecutivedays from the date of posting and must not bealtered,defaced,or coveredby anyother material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,210 North 12th Boulevard, Room448, St.Louis,Missouri 63101, Telephone 314-622-4167.DECISIONSTATEMENT OF THE CASETHOMAS S. WILSON, Administrative Law Judge:1 Upon acharge duly filed on May 25, 1972, by Lippert BrickContracting, Inc., herein referred to as Lippert or as theCharging' Party, the General Counsel of the National1A title change only2This term specifically includes the attorney appearing for the GeneralCounsel at the heanng3The complaint actually reads "Section 8(b)(i)(ii)(B)." In accordanceLabor Relations Board,herein referred to as the GeneralCounsel2 and the Board,respectively,by the RegionalDirector for Region 14 (St. Louis,Missouri),issued itscomplaint thereon dated June 12, 1972,againstUnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO,Local No.433, herein referred to as Local 433or the Respondent.The complaint herein alleged that Respondent hasengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8(b)(i)and (ii)(B)3 and Section 2(6) and(7)of the LaborManagement RelationsAct, 1947,as amended,hereinreferred to as the Act.Respondent duly filed its answer admitting certainallegations of the complaint but denying the commission ofany unfair labor practices and particularly that Respon-dent had any dispute with the Charging Party(Lippert) asalleged in the complaint.4Pursuant to notice the hearing hereon was held in St.Louis,Missouri,on July17 and 18,1972, before me. Allparties appeared at the hearing,were represented bycounsel,and were afforded full opportunity to be heard, toproduce and cross-examine witnesses,and to introduceevidencematerial and pertinent to the issues. At theconclusion of the hearing oral argument was waived. Briefswere received from General Counsel,Charging Party, andRespondent on August29, 1972.Upon the entire record in the case and from myobservation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF CHARGING PARTYThe complaint alleged, the answer admitted, and Ihereby find that:Lippert Brick Contracting, Inc., is, and has been at alltimes material herein, a corporation duly organized under,and existing by virtue of, the laws of the State of Delaware.At all times material herein Lippert has maintained itsbusiness office and place of business at 906 CentervilleAvenue in Belleville, Illinois. Lippert is, and has been at alltimes material herein, engaged in business as a brick andmasonry contractor. During the year ending December 31,1971,which period is representative of its operationsduring all times material hereto, Lippert, in the course andconduct of its business operations, purchased and causedto be transported and delivered at its Belleville, Illinois,placeofbusiness, supplies,machinery, and buildingmaterials and other goods and materials valued in excess of$50,000, of which goods and materials valued in excess of$50,000 were transported and delivered to its place ofbusiness in Illinois, directly from points located outside theState of Illinois.Bauer Brothers Construction Co., Inc., herein referred toas Bauer, is, and has been at all times material herein acorporation duly organized to do business in the State ofIllinois.At all times material herein, Bauer has maintainedwith the assumption of all parties at the hearing, I hereby order thecomplaint amended to accord with the above.4This pleading will be further elucidated hereinafter. 300DECISIONSOF NATIONALLABOR RELATIONS BOARDan office and place of business at 424 Lebanon Avenue inBelleville, Illinois.Bauer is, and has been at all timesmaterial herein, engaged in the construction business as ageneral contractor. During the year ending December 31,1971,which period is representative of its operationsduring all times material hereto, Bauer, in the course andconduct of its business operations, purchased and causedto be transported and delivered at its Belleville, Illinois,place of business building materials, supplies, and othergoods and materials valued in excess of $50,000, of whichgoods and materials valued in excess of $50,000 weretransported and delivered to its place of business in Illinoisdirectly from points located outside the State of Illinois.During the year ending December 31, 1971, Bauerperformed services valued in excess of $50,000, of whichservices valued in excess of $50,000 were performed in andfor various enterprises located in States other than theState of Illinois.Accordingly, I find that Lippert and Bauer are now andhave been at all times material herein employers engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act, and are persons engaged in commerce or inan industry affecting commerce within the meaning ofSection 8(b)(4)(B) of the Act.II.THERESPONDENTUnited Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO, Local No.433, is a labor organizationwithin the meaning of Section 2(5) of the Act.Itwas alsoadmitted that the business agentof Local 433was AlfredKraft and the steward on the job in question here wasElmer Hassenbrock.III.THE UNFAIR LABOR PRACTICESA.The FactsSection 3. Occupational scope. This agreement coversallwork of all branches of the trade (as set forth in theConstitution) of the United Brotherhood of Carpentersand Joiners of America, as the same has beeninterpreted from time to time. The trade autonomy oftheUnited Brotherhood of Carpenters and Joiners ofAmerica includes, but is not limited to, the milling,fashioning, joining, assembling, erecting, fastening ordismantling of all materials of wood, plastic, metal,fiber,cork and composition, and all substitutingmaterials... .Section 6. Performance of work by employees inbargaining unit. The employees in the bargaining unitand only such employees shall perform all of the workcovered by this Agreement.Acting upon an oral telephoned bid, Bauer entered into awritten subcontract datedMarch 8, 1972, with Lippertwhich provided in pertinent part as follows:Article 1. The subcontractor [Lippert] agrees to furnishallmaterial and perform all work as described inArticle 2 hereof for the construction of St. ElizabethHospital, Belleville, Illinois for the Hospital Sisters ofthe Third Order of St. Francis, hereinafter called theowner, at Belleville, Illinois. In accordance with thegeneral conditions of the contract between the ownerand the contractor and in accordance with thesupplementary general conditions, the drawings andspecifications prepared by Berners Schober and Kelp,310 Pine Street, Greenbay, Wisconsin 54301,ter called the architect.. . .Article 2. The subcontractor and the contractor agreethat the materials to be furnished and work to be doneby the subcontractor shall include MASONRY. Inaccordancewithdrawings and Section 10 of thespecifications including Addenda I through 9.Bauer Brothers Construction Co., Inc. (Bauer), was thegeneral contractor on a project to add five additional floorsto the existing St. Elizabeth Hospital in Belleville, Illinois.Work began on the project about ' February 1, 1972.Respondent and Bauer were admittedly bound by acollective-bargaining agreement between Southern Illinois'BuildersAssociation (SIBA), of which Bauer was amember, and the Tri-Counties Illinois District Council ofCarpenters with which Local 433 was affiliated.This collective agreement contains the following perti-nent clauses:ARTICLE IRECOGNITION AND SCOPEBASE BIDALTERNATE 1BALTERNATE ICALTERNATE IDALTERNATE IFFILLER TILEBASE BIDALTERNATE IIIALTERNATE ICItwas agreed at the hearing that "Section 10" of thespecifications mentioned in article 2 of the subcontract hadto do solely with the masonry portion of the subcontractand that the only mention of "Filler Tile" in theSection 1.Bargaining unit.The bargaining unit shall bespecifications was to be found in paragraph 6 of section 5comprised of all employees engaged in the workof the specifications providing in pertinent part as follows:described in Section3 of this Article. The territory6.Filler Tilecovered bythis agreement is as described in Section 4(a)Furnish and install Filler Tile for floor slabsof thisArticle.where scheduled. CARPENTERS,LOCAL 433Block shall be held in position by nailing. Nails shall becut off after stripping forms.(b)Wood pans shall be installedin lieuof tile wherepipe spaces are required in Filler Construction ... .(c)At contractor's option, Filler Tile may be clay tileunits in lieu of the lightweight concrete units specifiedabove... .Whereas,Bauer was bound by the aforementionedcontract with Respondent, Lippert had union agreementsonly with the Bricklayers Union, Laborers Union, andOperating Engineers Union.During 1 week in early April Carpenters Business AgentAl Kraft made three visits to the St. Elizabeth projectwhere he saw and chatted with Bauer Superintendent Wolfin the construction shack at the project.5 On his first visitKraft inquired as to what kind of filler and what kind offorms Bauer was going to have for the slabs in the concretefloor.Wolf answered that they were going to use fillertile.He added that Bauer had subcontracted part of thiswork to Lippert which might, depending upon the terms ofthe subcontract which at that time Wolf did not have,create a "problem."6 On the second visit, after againmentioning this possible problem, Wolf got out the plansof the project and showed them to Kraft. After looking atthe plans Kraft stated that in his view the work laid out inthe plans was -carpenters' work as the filler block wastaking the place of "something like a pan deck." Wolfagreed that the filler was taking the place of a pan increating a form.7 Kraft stated that he was surprised thatBauer had subcontracted this work as it was carpenters'work and the carpenters were going to do it. Wolfanswered that he, Wolf, had no control over who was goingto do the work because that had been sublet to Lippert andLippert had to hire the men to do it. Wolf suggested thatKraft see Lippert to find out if Lippert intended to hirecarpenters.Recognizing that he did have a problem overwho was going to do the work on the filler tile Wolf hadProjectManager Weiss come to the shack from the homeoffice.Upon Weiss' arrival, Kraft inquired, "How in hellcould you subcontract this work out?" He stated that thecarpenters should be doing the work because the hayditeblock was taking the place of the pans that they had beenusing before. He also mentioned the fact that in Spring-fields the carpenters had been doing this work with thehaydite blocks. After some discussion Weiss acknowledgedthat he "maybe made a mistake."9 Wolf suggested thatthey ought to have a meeting and straighten this problemout.At the request of Bauer, SIBA, through its Executive5Neither Kraft nor Wolf was able to clearly differentiate between thesethree conversationsas theywereall very similar.6Wolf obviously foresaw a problem arising in the event that Bauer hassubcontracted the "installation"of the filler tile to Lippert as provided inpar 6 of sec 5 of the specifications.rMetal or wooden pans are frequently attached to the deck to make aform for a concrete pour.8About 100 miles away9Weiss did not think that he had made this remark but his denial wasnot convincingtoKraft had given a copy of this letter to his steward on the St Elizabethjob, Hassenbrock301Secretary Wayne Barber, Jr., called Bauer and Local 433 toa meetingon May 4. Unbeknownst to Respondent, Barberhad also invited Lippert and Bricklayers Business AgentMarion Mueller to the meeting. All four parties attended.Barber opened the meeting by saying that it had beencalled for the purpose of solving a jurisdictional problemwhich had arisen. Ray Lippert, president of Lippert, thenstated that his men were going to lay the haydite block butthatBauer'smen would snap the lines, nail the bands tothe plywood deck, and then band the haydite block inplace.Kraft replied that under these conditions there was aproblem.He also provided those in attendance at themeeting with a "To Whom It May Concern" letter fromtheEvans Construction Co. stating that at two of itsprojects in or near the vicinity of Springfield, Illinois, `"Wehave installed 6 inch, 8 inch and 10 inch thick and 12 inchwide light weight concrete filler tile between the concretefloor joist which act as a form by using carpenters." 10Barber then stated that apparently under these conditionsthe persons present would not be able to solve the problemconfronting them and that he, therefore, was going to callin the Unions' International representatives to a meeting.Bauer's representatives there stated that he thought thatthe work on the deck could be delayed until after such ameeting of the International representatives could be held.The meeting thereupon broke up.11The crisis arrived on May 24 and before theInternation-al representatives had been able to meet on the problem.On May 24 the plywood deck for the first floor of thenew addition (actually the fifth floor of the building) hadbeen built and Bauer's carpenters had partially snappedthe lines necessary for the laying of the haydite block andnailed the bands to the deck. That morning the hayditeblock was raised to the plywood deck on cranes operatedby operating engineers employed by Lippert. And there-upon bricklayers, also employed by Lippert, proceeded tolay the haydite block on the bands already nailed to theplywood deck. Upon seeing the Lippert bricklayers doingthis work, Carpenter Steward Hassenbrock complained toBauer Superintendent Wolf that, if the bricklayers weregoing to do the carpenters' work, the carpenters would notwork on the same deck as the bricklayers.Following Hassenbrock's announcement Wolf went overto Kenny Lippert, Lippert's superintendent on the job, andtold him that he should go talk to Respondent's steward asthere was a problem over the laying of the haydite.12 WhenKenny Lippert inquired as to the trouble, Hassenbrockanswered that Kraft had told them that the carpenters werenot allowed to work with the bricklayers because the layingof the haydite was carpenters work which the carpenterswanted to do. Upon receivingassurancesthat the carpen-11Bricklayers Business Agent Mueller testified that during this meetingKrafthad statedto Lippert, "You would dome a big favorif you'd give it[the blocklaying]tome"Mueller was the only witness to so testify and hehad to be recalledto the standby the Charging Partyto give this testimonyKraft deniedmaking the statement.Icredit Kraft's denial in large partbecause RayLippert,to whom the remark allegedly was addressed,was notcalled as a witness which raises an inference that his testimonywould havebeen adverse to the Charging Party's case.12A few days before Ray Lippert had informed Kenny Lippert thatLippert was to lay the hayditebut the carpenters would do the layout andbanding work. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDters were refusing to do any of the layout or banding underthe circumstances, Kenny Lippert said, "well, that is fine... we will do it all."ThereafterWolf offered the carpenters work on anotherportion of the project which Hassenbrock agreed to do.However at noon Hassenbrock returned and informedWolf that the carpenters had decided that they would notwork on the project with the bricklayers laying the hayditeon the deck as that was carpenter work. The carpenters,includingHassenbrock, thereupon left the project. Thestrikewas on. No pickets ever appeared. The carpentersmerely remained away from work.The Lippert bricklayers thereupon proceeded to lay andband the block as required by the specifications. On thisfirst floor the bricklayers cut several haydite blocks with amasonry saw in order to conform the blocks to the exactmeasurements required by the specifications.13A couple of days thereafter Hassenbrock, on directorders from Kraft, reported back to work but Wolf had nowork for a single carpenter and, as he told Kraft, hesitatedto recall his carpenter foreman so as to have a necessaryteam of carpenters for the reason that he did not wish toput his foreman in the awkward position of having todecide whether to work or not with the bricklayers. HenceWolf sent Hassenbrock home.As heretofore found, on this first deck of the project theLippert bricklayers completed the work of snapping thelines, nailing the bands to the deck, laying the haydite, andbanding the haydite into place prior to the concrete pour.Itwas on this deck the Lippert bricklayers cut a fewhaydite bricks with a masonry saw in order to conform thehaydite to the exact measurements of the specifications.14On May 25 the charge in the present case was filed inLippert's name by attorneys for Lippert.On June 1 Bauer's whole carpenter crew reported backfor work as Kraft had notified Bauer the night before thatthe crew would do.Since that time the work on the St. Elizabeth project hasproceeded without interruption and injust the manner RayLippert had stated at the May 4 meeting it would be done.The carpenters are snapping the lines, nailing the bands tothe plywood deck and, after Lippert's bricklayers lay thehaydite on the bands, the carpenters band the hayditetogether and tighten the bands. Thereafter the cement forthe floor is poured. The work has continued in that mannerwithout interruption since the carpenters returned onJune 1.B.ConclusionsGeneral Counsel set forth the gravamen of his complaintin paragraphs 6 and 7 thereof which read as follows:6.At all times sinceApril 15,1972, Respondent has had alabor dispute with Lippert.7.In furtherance of its dispute with Lippert, Respondent,commencing on or about May 24, 1972, engaged in astrike against and refused to perform any services forBauer at St. Elizabeth's hospital annex project.This pleading has the merit of being very succinct as wellas lucidly indicating the alleged secondary nature ofRespondent's strike.However Respondent denied that it had any labordispute with Lippert. Instead Respondent contended thatits dispute was with Bauer and caused by the terms of itscollective-bargainingagreementwithBauer and wasstrictly for a work preservation purpose under the terms ofthat agreement.At the hearing Respondent also stated that it had nodesire to reach the question of whether Respondent had"induced or encouraged" its members to strikeBauer. InthisRespondent was wise because the facts presented hereindicate all too clearly that Respondent through Kraft, bygiving a copy of the Evan's Construction Company letterto Job Steward Hassenbrock, and Steward Hassenbrockboth induced and encouragedthe Bauercarpenters tostrike Bauer on May 24.So the question involved here becomes: Do the factsjustify the pleading?Actually the labor dispute here boiled down to aquestion of who was to perform the work of laying thehaydite block: Carpenters employed by Bauer or bricklay-ers employed by Lippert? Out of this molehill grows thismountainous case.15Respondent had a contract with Bauer which providedin section 6 thereof, in substance, that all unit work mustbe done by unit employees. Section 3 thereof defined unitwork as, in pertinent part, "includes, but is not limited to,themilling,fashioning, joining, assembling, erecting,fastening or dismantling of all materials of wood, plastic,metal, fiber, cork and composition, and all substitutingmaterials... .Itwas upon this basis that, uponseeing theproject plans,RespondentBusinessAgent Kraft burst forth with, "howin hell could [Bauer] subcontract this work?"as well asclaiming that work to be carpenters' work. In fact duringthese conversations,as well as inhis testimony,Bauer'ssuperintendentWolf indicatedagreementwithKraft'sremarks and even Bauer's Project Manager Weiss, who hadentered into this ill-fated subcontract, remarked that hemight have made "a mistake"in so doing.On the other hand, the Carpenters had no contractualrelationship with Lippert and thus had no claim againstLippert at all. Lippert did work clearly not included withinthe Carpenter's jurisdiction. So, when Wolf, worried aboutthe possible problem as to who was going to do the workrequired on these haydite blocks, suggested that Kraftshould see Lippert and find out if he intended to hirecarpenters on that job, Kraft didnot see fitto do so.In factitcannot be questioned that the Carpenters never even13The masonry saw has notbeenrequired on any floorsince thenTheexclusive symbol of the bricklayer trade.specifications had been slightlyrelaxed15Of the nearly $2million subcontract here involved only about14Although carpenters were said to be intelligent enough to operate a$100,000 was involvedin the furnishing and laying of haydite blocksmasonry saw, and, in fact, had done so,that instrument seems to be an CARPENTERS, LOCAL 433303spoke to Lippert about this employment matter oranything else regarding the problem.That, no doubt, is why SIBA called the meeting of May 4to try to get the Respondent talking with Lippert andpossibly straightening out the problems caused by thissubcontract. Even there, despite the contrary testimony ofBricklayers Business Agent Mueller 16 and SIBA ExecutiveSecretaryBarberwho expressed his opinion that he"considered" that Kraft was speaking to Lippert at onepoint during the meeting, the Respondent had nothing tosay during this whole period to Lippert. They had nocomplaint against Lippert. Their complaint was that,contrary to its agreement with Respondent, Bauer hadsubcontracted out work belonging to the Carpenters underthat contract to Lippert.In fact, as Superintendent Wolf appeared to know and toconcede, Bauer had in fact apparently subcontracted unitwork contrary to the terms of its contract with thecarpenters to Lippert.Wolf saw the problem. In fact, hewas the first one to recognize that this subcontract createdthe problem. It was Wolf who called the problem to Kraft'sattention.It appears to have been recognized on all sides at thehearing that the building of forms on the plywood deckprior to a concrete pour has been traditionally carpenters'work regardless of whether these forms were made ofwood, metal, or even cardboard. Even prior to the timethat the lawyers got into the act here, Lippert recognizedthis Carpenter jurisdiction because all he wanted from thissubcontract on "filler tile" was tolaythe haydite block. Hewanted no part of the rest of the installation of the block.Itwas a few days prior to May 4 when Ray Lipperthappily notified his son Kenny, who was Lippert'ssuperintendent on the job, that the subcontract had beenorally amended so that Bauer's employees were to snap thelines and nail the steel bands to the deck, and, after theLippert employees had laid the haydite on those bands,were to band the blocks so laid in place for the pour. Infact, except when the carpenters left the project, that is theway the work has been performed.Originally it was the very indefiniteness of the terms ofthe subcontract which confused. Nobody appeared toknow whether the item, "Filler Tile," in this subcontract,with its incorrect reference to section 10 of the specifica-tions,meant that Lippert was only to "furnish" the hayditeor whether, as the correct reference to paragraph 6 ofsection 5 of the specifications indicated, Lippert was toboth "furnish and install" the haydite. If the former, thenthe subcontract did not intrude on the unit work set forthin the Carpenter-Bauer contract. If the latter, thenarguably at least, the subcontract would appear to removeunitwork from unit employees-and Wolf's problembecame real indeed.As General Counsel and the Charging Party were quickto point out, "haydite" block is not specifically mentionedin the Carpenter-Bauer agreement. In fact, haydite, arelatively new low weight product, had never before beenused in a concrete floor within the territorial jurisdiction ofLocal 433. Hence, according to the aforementioned parties,there was no precedent that haydite was included withinthe aforementioned unit work definition of the agree-ment.17However it was admitted that in the plans for this projectthe haydite blocks were being used for two purposes: (1) tocreate a cavity or "void" in the cement thereby, due to thelesser weight of the haydite block, lightening the weight ofthe floor, and (2) creating joists of thicker concrete for thepurpose of holding up weight.Traditionally carpenters have fastened metal or woodenpans to the plywood deck prior to the cement pour forexactly the same purposes: (1) to create weight reducing"voids," and (2) to form joists. The only difference betweenthe use of the pans and the banded haydite blocks for thesepurposes was that the pans were knocked out of the bottomof the concrete floor after the cement had hardenedwhereas the haydite blocks remained attached in thecement, thus leaving the lower or underneath portion ofthe floor flat and level instead of being convoluted as whenthe pans were removed. Thus for the purpose of makingthe forms, the banded haydite blocks constitute merely a"substitutingmaterial" for the wood or metal pans. Andthus the work, even as Wolf and Weiss both apparentlysaw it, was indeed, as phrased by Respondent's counsel,"fairly claimable" by the Carpenters under the terms of itscontract with Bauer. Bauer, through both Wolf and Weiss,recognized that this alleged contract violation in subcon-tractingwork fairly claimable for Bauer employees toLippert was the cause of the strike. Thus the strike wasaddressed to the labor relations of the contractingemployer, Bauer,vis avis his own employees. As such thestrike of May 24 was a primary strike. It also had a workpreservation purpose to it.As the Board said in the recent case ofBuilding Material& Construction Teamsters Union Local No. 216, Internation-al Brotherhood of Teamsters, Chauffeurs,Warehousemen &Helpers of America and Bigge Drayage Company,198NLRB No. 130:... thus, when the agreement is intended toprotect and preserve unit work it is primary andpermissible, whereas an agreement "tactically calculat-ed to satisfy union objectives elsewhere" is secondaryand impermissible. The determination must be madeon the basis of all the attending circumstances.Accordingly the facts here require a finding, which I heremake, that Respondent struck Bauer on May 24, 1972, overa legitimate question of interpretation of the existing laboragreement between these two parties for the purpose ofpreserving work which was "clearly claimable" under theinterpretation of that agreement held by Respondent. Thework involved in this claim was workvis a visBauer's own16 See the credibility resolution,supra.19The only "precedent" cited within the territorial jurisdiction of Local433 was in the construction of the original portions of the St Elizabeth'sHospital where red tile, unbanded and unnailed to the deck,was used as afiller to create voidsIn this instance,occurring some 20 years before, redtilewas laidby bricklayerswho at that time were employees of Bauer aswerethe carpentersThis is aweak precedent at best. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees.Hence the strike of May 24, 1972, againstBauer was a primary and permissible strike by Respon-dent18 and thus no violation of Section 8(b)(4)(i) and(ii)(B).I further find that at no time herein did Respondent havea labor dispute with Lippert as alleged in the complaint.Lippert was merely the unfortunate third party to whomBauer happened to apparently subcontract some of thework to which Respondent could, and did, make alegitimate, or at worst a colorable, claim under the workpreservation clause of the Respondents-Bauer agreement.19Construction Co., Inc.,are employers engaged in com-merce within the meaning of Section 2(6) and(7) of the Actand are persons engaged in commerce or in an industryaffectingcommercewithin themeaning of Section8(b)(4)(B) of the Act.2.UnitedBrotherhood of Carpenters and Joiners ofAmerica,AFL-CIO, Local No.433, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.Respondent has not engaged in nor is engaging inunfair labor practices within the meaning of Section8(b)(4)(i)and (ii)(B) of the Act.Consequently I will dismiss this complaintin toto.20CONCLUSIONS OF LAW1.Lippert Brick Contracting,Inc., and Bauer BrothersisGeneral Counsel's argument on the secondary nature of this strikefollowsRespondent's ObjectWas to Force Bauer to Cease Doing Business WithLippertOn May 24, 1972, when Respondent engaged in its stoke againstBauer,Lippert was performing its subcontract to do the filler blockwork Lippert was doing this work with its own employees who weremembers of the Bricklayers UnionWhen the Respondent demandedthat Bauer give the filler block work to its Carpenter members, this wastantamount, under the law, to a demand that Bauer cease doingbusinesswithLippertN LR B v Local 825, Operating Engineers[Burns and Roe, Inc ],400 U S 297I find this argument unpersuasive and the case cited inapposite for thesimple reason that the work preservation clause involved here wascontained in Respondent's contract with Bauer,the primary employer, sothat there was no involvement of neutrals in this instant case and no illegalmotivation need.be, or can be, implied.The instant case is a plain contractinterpretation case between Bauer and Respondent and throughout itremained such.19One caveat Herein I make no work assignment determination as thatisnot involved in this caseThatcan be properly determined in an8(b)(4)(D) case.20 In the event no exceptions are filed as providedby Sec.102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommendedOrderherein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes